Citation Nr: 1339283	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  12-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement prior to September 10, 2012.  

2.  Entitlement to an initial rating higher than 70 percent for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement from September 10, 2012.  

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2006 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that on June 1, 2009, while on active duty, the Veteran underwent a Birmingham resurfacing with cup and femoral head transplants for his left hip avascular necrosis.  In an October 2010 rating decision, the RO, in relevant part, granted service connection for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement and assigned an initial thirty percent evaluation, effective September 30, 2010, the day following the Veteran's discharge from service.  

In November 2010, the Veteran disagreed with the assigned initial rating.  Subsequently, in a June 2012 decision review officer (DRO) decision, the DRO increased the disability evaluation to 50 percent, effective September 30, 2010.  In a March 2013 DRO decision, the DRO increased the disability evaluation to 70 percent, effective September 10, 2012, the date of the Veteran's VA examination that indicated worsening had occurred.

The Veteran has also contended that he is unable to work due to his hip disability.  The Board observes that a request for entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has appealed the initial rating assigned and contended that he could not work due to the disability on appeal, the Board has included the TDIU aspect of his claim as a listed issue on appeal.  The issue of entitlement to a TDIU is addressed in the REMAND below.  

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from February 2012 to May 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.  


FINDINGS OF FACT

1.  For the period prior to September 10, 2012, the Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement had been manifested by moderately severe residuals, with pain and some limitation of motion; markedly severe residuals are not shown during this period.  

2.  For the period after September 10, 2012, the Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement has been manifested by markedly severe residual weakness, pain, and limitation of motion following implementation of a prosthesis, without requiring the use of crutches.

3.  Left hip ankylosis, flail joint, or fracture of the shaft or anatomical neck of the femur with nonunion or false joint is not shown at anytime during the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for the period prior to September 10, 2012, for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5250, 5254, 5255 (2013).

2.  The criteria for a rating higher than 70 percent for the period from September 10, 2012, for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5250, 5254, 5255 (2013).

(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
      
      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in October 2009.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2011 and September 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement has been rated under Diagnostic Code 5054.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter, a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree.  38 C.F.R. § 4.71a.

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5250, for ankylosis of the hip, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is assigned for intermediate ankylosis; and a 90 percent rating is assigned for unfavorable ankylosis, extremely unfavorable ankylosis, with the foot not reaching the ground, and crutches necessitated.  38 C.F.R. § 4.71a.

If the hip has become a flail joint, the rating is 80 percent under Diagnostic Code 5254.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5255, a fracture of the femur with nonunion or false joint may be rated at 60 or 80 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5275, which pertains to shortening of bones of the lower extremity, when the shortening is from 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters), a 10 percent rating is assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters), a 20 percent rating is assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 percent rating is assigned.  When the shortening is from 3 to 3 1/2 inches (7.6 centimeters to 8.9 centimeters), a 40 percent rating is assigned.  38 C.F.R. § 4.71a.

III.  Factual Background

Historically, on June 1, 2009, while on active duty, the Veteran underwent a Birmingham resurfacing with cup and femoral head transplants for his left hip avascular necrosis.  Because of his ongoing symptoms and decreased functioning, the Veteran was referred for Medical Board and Physical Evaluation Board reviews.  A June 2010 Disability Evaluation System Proposed Rating proposed to establish service connection for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement.  

In an October 2011 rating decision, the RO, in relevant part, granted service connection for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement and assigned an initial 30 percent evaluation, effective September 30, 2010, the day following the Veteran's discharge from service.  In November 2010, the Veteran disagreed with the assigned initial rating.  Subsequently, in a June 2012 decision review officer (DRO) decision, the DRO increased the disability evaluation to 50 percent, effective September 30, 2010.  In a March 2013 DRO decision, the DRO increased the disability evaluation to 70 percent, effective September 10, 2012, the date of the Veteran's VA examination that indicated worsening had occurred.  The Veteran claims that he is entitled to an initial rating higher than 50 percent prior to September 10, 2012, and a rating higher than 70 percent thereafter.

The Veteran was afforded a VA examination in October 2009.  At that time, he reported constant pain in his left hip.  The pain was described as aching, but did not radiate.  It was a 4 on a scale from 1 to 10.  His pain was associated with physical activities such as prolonged standing and sitting, but improved with rest.  He was able to function without medication, but was unable to run.  He was able to perform activities of daily living such as walking, vacuuming, driving, shopping, taking out the trash, pushing a lawn mower, gardening, and climbing stairs.  

Physical examination revealed that his posture and gait were normal.  The Veteran did not require an assistive device to ambulate and was able to get on and off the examining table and change positions without difficulty.  The examiner observed that there was no evidence of swelling or inflammation.  Likewise there was no evidence of heat, redness, effusion, drainage, abnormal movement, instability, weakness, or ankylosis.  Examination revealed the following: flexion of the left hip to 90 degrees with pain; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees with pain; external rotation to 35 degrees with pain; and internal rotation to 40 degrees.  While range of motion was limited by pain, it was not limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  Specifically, the examiner observed that there was no additional limitation of motion following repetition.  

The Veteran denied any neuropathy and neurological examination revealed normal motor strength with intact sensation without evidence of muscle atrophy

On VA Examination in October 2011, the VA examiner indicated that the Veteran has not worked since his discharge in 2010, but he was going to school.  The Veteran indicated that he had a total arthroplasty on June 1, 2009, and he complained of left hip pain.  He reported that he could not pass a physical fitness test for the police due to pain and limited capacity for running.  The Veteran indicated that he had grinding and popping in the hip, and his hip gave out on stairs approximately once per week.  He reported that he had 6/10 pain in his left groin with prolonged sitting.  The Veteran stated that he was not able to run, but he had unlimited walking capacity.  He stated that he did not use a support device or pain medications.  The Veteran indicated that he used a bicycle for cardiovascular exercise.  

On examination, the Veteran's gait was normal and his pelvis was level.  The VA examiner did not note any erythema, swelling, or indication of instability.  The Veteran had pain in the left hip limiting squatting to 50 percent of a full squat.  The Veteran had a 20 centimeter x 5 millimeter scar across his left hip.  His healed incisions were not tender, and did not display any signs of inflammation, atrophy, or hypertrophy.  The examiner did not find any deep tissue adhesions.  The Veteran had pain with limiting left hip flexion to 90 degrees and extension to 30 degrees.  The Veteran had pain beyond 60 degrees of hip flexion.  The Veteran's left hip abduction was to 40 degrees and his adduction was to 30 degrees.  The Veteran's external rotation was to 40 degrees, with pain beyond 20 degrees.  The Veteran's internal rotation was to 30 degrees, with groin pain.  The Veteran did not have any strength or coordination deficit.  His endurance was normal, with no fatigue found after multiple trials.  Radiographs of the hip revealed sequelae to a resurfacing procedure of the left hip and a normal right hip.  The examiner diagnosed the Veteran with avascular necrosis of the left hip requiring Birmingham resurfacing procedure with a healed incision.  The examiner found that the Veteran is limited in capacity for high-impact training and prolonged running.  The examiner noted that although the Veteran cannot pass the physical examination for police agencies, he may be able to do less intensive security work or activity such as firearms training.

VA treatment records indicate that in February 2012, an x-ray of the Veteran's left hip joint indicated that the Veteran's metallic prosthesis replacing the left femoral head was in a satisfactory position.  The x-rays did not show any fractures or dislocation.  VA treatment records in March 2012 indicated that x-rays of the Veteran's left hip indicated that the prosthesis cup appeared somewhat vertical and there appeared to be some notching in the superior femoral neck.  The physician requested a bone scan to determine if there was increased uptake in this area, and he noted that the Veteran would likely need revision surgery if increased uptake was present in this area.  In March 2012, a full body bone scan was completed.  The results did not indicate increased uptake in the left hip area. 

On VA Examination in September 2012, the Veteran indicated that since his June 2009 left hip replacement surgery, his groin pain has worsened and his hip "goes out" once per month.  He indicated that prolonged sitting also increases his pain.  The Veteran did not report flare-ups.  His left hip flexion was to 75 degrees, with painful motion at 65 degrees.  His extension ended at greater than five (5) degrees, with painful motion at greater than five (5) degrees.  The Veteran's abduction was lost beyond 10 degrees, and his adduction was limited such that the Veteran could not cross his legs.  The Veteran's rotation was not limited such that he could not toe out more than 15 degrees.  

On examination, the Veteran was able to perform repetitive use testing with three repetitions.  After repetitive use testing, the Veteran's flexion was to 80 degrees and his extension ended at five (5) degrees or greater.  The Veteran's post-test abduction was lost beyond 10 degrees, and his post-test adduction was limited such that the Veteran could not cross his legs. The Veteran's post-test rotation was not limited such that he could not toe out more than 15 degrees.  Although the Veteran did not have additional range of motion limitation following repetitive-use testing, he did have functional impairment consisting of less movement than normal, weakened movement, excess fatigability, and interference with sitting, standing, or weight-bearing.  

On examination, the Veteran had localized tenderness/pain to palpation for the joints/soft tissues of his left hip.  His muscle strength on flexion and extension was 4/5 and his muscle strength on abduction was 5/5.  The Veteran had favorable ankylosis of his left hip joint, in flexion at an angle between 20 and 40 degrees, and slight abduction or adduction.  The Veteran had leg length discrepancy; his right leg measured 90 centimeters, while his left leg measured 91 centimeters.  The examiner indicated that the Veteran experiences chronic residuals consisting of painful motion or weakness from his left total hip joint replacement surgery.  The examiner noted that the Veteran does not use any assistive devices.  The Veteran's bone scan was normal and imaging studies of the hip did not indicate degenerative or traumatic arthritis.  The examiner indicated that the Veteran's hip condition impacts his ability to work because he cannot engage in prolonged standing or sitting, his walking is limited to under a quarter mile, and he cannot squat, kneel, or hip hike.

IV.  Analysis

The Board finds that, for the period prior to September 10, 2012, the lay and medical evidence shows that the Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement was no more than 50 percent disabling.  The current evaluation contemplates painful motion and moderately severe residuals.  A higher evaluation may be assigned only if there are markedly severe residuals.  38 C.F.R. § 4.7a (2013).  

However, the objective clinical evidence of record shows that prior to September 10, 2012, the Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement residuals were moderately severe, and not markedly severe.  Significantly, the Veteran's October 2011 VA examination showed that the Veteran had range of motion of the left hip from zero (0) to 90 degrees in flexion, with abduction to 40 degrees and adduction to 30 degrees.  The Veteran had pain beyond 60 degrees of hip flexion.  The Veteran had 40 degrees external rotation, with pain beyond 20 degrees.  He had 30 degrees internal rotation, with groin pain.  Although the Veteran had pain on motion, he had no additional limitation of motion.  Ankylosis was not noted.  The Veteran had unlimited walking capacity, his gait was normal, and he did not have to use any assistive devices.  Although he was not able to run, the Veteran used a bicycle for cardiovascular exercise.  

There is no indication that the Veteran had additional functional impairment, above and beyond the 50 percent level for the left hip, which would support an even higher rating.  In this regard, the Board points out that the Veteran's VA examination report was negative for objective evidence of incoordination, weakness or excess fatigability.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There was also no objective medical evidence of instability or locking, although the Veteran reported experiencing grinding, popping, and freezing of the hip.  Although there was limited and painful motion, his pain did not significantly inhibit his range of motion or otherwise create functional limitations.  Rather, when tested, his remaining functional use was no worse than 90 degrees of flexion and 30 degrees extension.  

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of markedly severe residuals as contemplated by a higher evaluation under Diagnostic Code 5054.  As such, the Board does not find that the medical evidence supports a higher schedular rating for the period prior to September 10, 2012.

The Board finds that, for the period after September 10, 2012, the Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement was no more than 70 percent disabling.  The current evaluation contemplates markedly severe residual weakness, pain, and limitation of motion.  A higher evaluation may be assigned under Diagnostic Code 5054 only if there is painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.7a (2013).  

However, from September 10, 2012, there is no evidence that the Veteran has required the use of crutches.  Significantly, the Veteran's September 2012 VA examination showed that the Veteran does not use assistive devices, to include crutches, as a normal mode of transportation.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

For both before and after September 10, 2012, the Board also considered rating criteria based on limitation of motion and hip joint disabilities found in Diagnostic Codes 5250 through 5255, also under 38 C.F.R. § 4.71a.  However, the other diagnostic codes for hip disabilities either would not avail the Veteran of a higher disability rating or are not appropriate based on the facts of this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Prior to September 10, 2012, there was no probative medical evidence or lay allegation of ankylosis, nonunion deformity due to fracture of the femur, or hip flail joint during the appellate period.  

For the period after September 10, 2012, there was no probative medical evidence or lay allegation of nonunion deformity due to fracture of the femur or hip flail joint.  Although there is medical evidence of ankylosis after September 10, 2012, this would only warrant a 60 percent rating, as the ankylosis is favorable, in flexion at an angle between 20 and 40 degrees, with slight adduction or abduction.   Further, x-rays of the left hip dated in February 2012 showed normal alignment of the prosthesis with no evidence of fracture.  Although subsequent x-rays in March 2012 indicated that the prosthesis cup appeared somewhat vertical with some notching in the superior femoral neck, the Veteran's bone scans in March and September of 2012 were normal.  Additionally, under Diagnostic Codes 5251, 5252, and 5253, the maximum ratings for limitation of motion or impairment of the thigh are 10 percent, 40 percent, and 20 percent respectively.  Id.  Thus, those codes would not provide a basis for a higher rating.

The Board also notes that Diagnostic Code 5275 provides for ratings based on shortening of a lower extremity, with compensable ratings beginning at one and one fourth inches of shortening.  As the ratings under Diagnostic Code 5275 may not be combined with other residuals of fracture, and the discrepancy in leg lengths after September 10, 2012, is no more than one centimeter, Diagnostic Code 5275 has no applicability in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275. 

The Board notes that the record does not suggest any current neurological impairment associated with the Veteran's residuals of his hip replacement.  In this regard, examination has revealed 4/5 muscle strength with intact sensation.  Thus, a separate rating based on neurological impairment is not warranted.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support an initial rating higher than 50 percent for the Veteran's service-connected Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement prior to September 10, 2012, and a rating higher than 70 percent thereafter.

Accordingly, the preponderance of the evidence is against assignment of an initial rating higher than 50 percent for the Veteran's service connected Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement prior to September 10, 2012, and a rating higher than 70 percent thereafter.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement.  The Veteran's Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement is manifested by markedly severe residuals of weakness, pain and limitation of motion.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 50 percent for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement prior to September 10, 2012 is denied.

An initial rating higher than 70 percent for Aseptic Necrosis, Left Femoral Head, Status Post Hip Replacement from September 10, 2012 is denied.


REMAND

With respect to the Veteran's assertion that he is unable to work due to his service-connected left hip disability, the Board concludes that further development is required.  While the RO adjudicated the issue in a recent 2013 rating decision.  As noted above, under Rice, this contention is a part of the claim for increase rather than a separate claim.  As such, the Veteran need not file a separate notice of disagreement on this issue since he has perfected an appeal of the evaluation assigned.  Nevertheless, neither the statement of the case, nor supplement statement of the case issued in this appeal have addressed the TDIU aspect of his claim.  

Accordingly, this case is REMANDED for the following action:

The Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations governing a TDIU as well as citation to all evidence received since the issuance of the March 2012 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
      DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


